FLORIDA SUPREME COURT

                 NOTICE OF CORRECTION
                                                 DATE: March 3, 2022

CASE OF:     IN RE: AMENDMENTS TO THE FLORIDA RULES OF
             JUVENILE PROCEDURE – 2021 FAST-TRACK
             REPORT

DOCKET NO.: SC21-1681

OPINION FILED: February 3, 2022

                  ATTENTION: ALL PUBLISHERS

THE FOLLOWING CORRECTIONS HAVE BEEN MADE IN THE
ABOVE OPINION:

On page 10, “shall be” was changed to “is” in the second line of
Rule 8.217(d).

On page 15, line 20, inserted “(c) – (i) [No change]” in bold lettering.

SIGNED: OPINION CLERK